NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            FEB 20 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

GILBERT JAY PALIOTTA,                             No. 12-15450

               Plaintiff - Appellant,             D.C. No. 3:11-cv-00121-ECR-
                                                  WGC
  v.

ELDON K. McDANIEL; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr. District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Gilbert Jay Paliotta, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gibson v. County of Washoe, Nev., 290 F.3d 1175, 1180 (9th Cir. 2002). We

affirm.

      The district court properly granted summary judgment on Paliotta’s claim

that his due process rights were violated in a prison disciplinary hearing because,

even assuming that there was a protected liberty interest at stake, Paliotta failed to

raise a genuine dispute of material fact as to whether prison officials afforded him

all of the process that he was due. See Superintendent v. Hill, 472 U.S. 445, 454

(1985) (requirements of due process are satisfied if “some evidence” supports

disciplinary decision); Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974) (setting

forth due process requirements in prison disciplinary proceedings that implicate a

liberty interest and explaining that prison authorities have discretion not to call

witnesses, “whether it be for irrelevance, lack of necessity, or the hazards presented

in individual cases”); see also Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir.

1994) (explaining that if state procedures rise above the floor set by the due

process clause, a state could fail to follow its own procedures yet still provide

sufficient process to survive constitutional scrutiny), abrogated in part on other

grounds by Sandin v. Conner, 515 U.S. 472 (1995).

      The district court properly granted summary judgment with respect to

Paliotta’s due process claim based on defendants’ denial of Paliotta’s


                                           2                                     12-15450
administrative grievances because prisoners do not have a liberty interest in a

particular grievance procedure. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th

Cir. 2003).

      Paliotta’s contentions that the district court should have allowed discovery

prior to ruling on the summary judgment motion, that the Nevada Attorney General

provided a false address for the service of process, and that the district court erred

by not allowing Paliotta to pursue an equal protection claim are unpersuasive and

not supported by the record.

      AFFIRMED.




                                           3                                      12-15450